Citation Nr: 0838053	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  02-18 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas. 

The low back issue on appeal was initially characterized as a 
claim to reopen based on new and material evidence.  However, 
a January 2004 Board decision and remand reopened the low 
back claim based on a finding that new and material evidence 
had been submitted.  The Board then remanded both the 
reopened low back disorder claim and TDIU claim to the RO for 
further development and consideration.  

In July and October of 2008, the veteran submitted, directly 
to the Board, pertinent evidence accompanied by waivers of RO 
consideration.  In September 2008, the Board determined there 
was good cause for the submission of this evidence beyond the 
90-period.  In any event, since the Board is granting service 
connection for a low back disorder based on this evidence, 
and remanding the TDIU claim, the Board's determinations are 
positive such that the veteran could not claim prejudice from 
the Board's initial consideration of this evidence.  See 38 
C.F.R. §§ 20.800, 20.1304(b), (c) (2008).  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The competent evidence of record concluding there is a 
relationship between the veteran's military service and his 
current low back disorders probatively outweighs the evidence 
against this nexus.

CONCLUSION OF LAW

The veteran's low back disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
veteran, given the completely favorable disposition of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Governing Law and Regulations with Analysis for Service 
Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111 for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service.  
The veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003 (July 16, 2003).    The United States 
Court of Appeals for the Federal Circuit has adopted the 
General Counsel's position.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions." Id. at (b)(1).  See also Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).    When determining whether a defect, infirmity, 
or disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe, 7 Vet. App. at 246. Mere 
transcription of medical history does not transform 
information into competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).

The Court has held on multiple occasions that lay statements 
by a veteran concerning a preexisting condition, alone, are 
not sufficient to rebut the presumption of soundness.  See 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners);  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); see also 
Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

When no preexisting condition is noted upon entry into 
service, if the government fails to rebut the presumption of 
soundness under Section 1111 by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service, the veteran's claim is one of service connection by 
direct incurrence.  Wagner, 370 F.3d at 1096.  This 
essentially has the effect of converting an aggravation claim 
into one for service-connected disability where the 
government could not show a lack of aggravation of a 
preexisting condition by clear and unmistakable evidence.  In 
that regard, a service connection analysis by way of 
incurrence of an in-service injury or disease must follow if 
the government fails to rebut the presumption of soundness as 
discussed above.  Id.  This means that no deduction for the 
degree of disability at the time of entrance will be made if 
a rating is awarded.     

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence".)  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

The veteran maintains that he currently has a low back 
disorder which began during his military service.  
Specifically, he states he injured his low back in April 1967 
after heavy lifting.  He adds that he received physical 
therapy treatment for a low back disorder during service.  He 
asserts continuity of symptomatology since that time.  He 
does not specifically assert that a pre-existing back 
disorder was aggravated by his military service.  See 
personal statements dated in January 2001 and April 2007.    

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Here, private treatment records 
dated from 2006 to 2008 and a VA examination dated in October 
2004 indicate that the veteran has degenerative disc disease 
(DDD), a herniated nucleus pulposus, and disc herniation of 
the lumbar spine with lower extremity sciatica.  X-ray 
evidence confirms these diagnoses.  Consequently, the 
determinative issue is whether any of these are somehow 
attributable to the veteran's military service by way of in-
service incurrence or aggravation of a disorder that pre-
existed service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

During his enlistment examination dated in January 1966, 
prior to his induction into military service, he was noted to 
have mild rotary scoliosis and spina bifida occulta, 
confirmed by X-ray.  No other pathology was found.  Thus, he 
clearly and unmistakably had pre-existing back disabilities 
-before he entered into military service in February 1966.  
38 C.F.R. § 3.304(b).  Since these disorders were noted 
during his military enlistment medical evaluation, he is not 
entitled to the presumption of soundness for these particular 
disorders when entering service.  See 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. 3.304(b).  

Defects are defined as "structural or inherent abnormalities 
or conditions which are more or less stationary in nature." 
VAOPGCPREC 82-90; VAOPGCPREC 67-90.  Congenital or 
developmental "defects" such as scoliosis and spina bifida 
occulta automatically rebut the presumption of soundness and 
are therefore considered to have preexisted service.  38 
C.F.R. §§ 3.303(c), 4.9.  Generally, such "defects" are not 
"diseases" or "injuries" within the meaning of applicable 
legislation, and therefore service connection for them is 
generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127.  
           
However, evidence of additional disability resulting from a 
disorder that is superimposed upon and aggravates a 
congenital defect such as scoliosis or spina bifida occulta 
during service may be service-connected.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82-90, 55 Fed 
Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993).  

Here, the Board finds that the presumption of soundness has 
been rebutted as his  scoliosis and spina bifida occulta were 
noted at enlistment.  These disorders appear to be congenital 
or developmental defects that necessarily existed prior to 
him beginning his period of military service.  But service 
connection is not warranted for either disorder since there 
is no medical evidence he has additional disability from 
aggravation (i.e., a permanent worsening) of these congenital 
or developmental defects during service by superimposed 
disease or injury.  VAOPGCPREC 82-90.  In fact, post-service 
medical evidence is negative for any treatment for his 
congenital or developmental scoliosis and spina bifida 
occulta, and there is no medical opinion of record revealing 
aggravation of these particular disorders by superimposed 
disease or injury.  Therefore, service connection is not 
warranted for these pre-existing defects.    

The Board now turns to the issue of whether there is clear 
and unmistakable evidence his current DDD, herniated nucleus 
pulposus, and disc herniation of the lumbar spine with lower 
extremity sciatica pre-existed his induction into military 
service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b). 

Aside from his congenital scoliosis and spina bifida occulta, 
no other low back pathology was noted at his January 1966 STR 
enlistment examination.  However, during this same 
examination, the veteran did report a two-year history of low 
back pain from a previous high school injury.  On his Report 
of Medical History prior to his enlistment examination, the 
veteran reported recurrent back pain prior to his service.  
The military physician listed the possibility of a back 
strain, but the orthopedic enlistment examination dated in 
January 1966 did not confirm this possibility.  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe, 7 Vet. App. at 246.  There is 
simply no other low back disorder "noted" at entrance aside 
from his congenital disorders.  Several STRs dated throughout 
1967 during service also document the veteran's reported 
history of low back pain prior to his enlistment, but these 
do not serve as clear and unmistakable evidence of a pre-
existing disorder.  Finally, the October 2004 VA examiner 
discussed the reported history of the veteran's low back 
problems prior to service, but did not definitely state that 
his current DDD and related disorders actually pre-existed 
service.  Again, "clear and unmistakable evidence" is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 
(2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  
That simply is not the case here.  

Consequently, there is no clear and unmistakable evidence 
that his current DDD and other related current low back 
disorders preexisted service, and an aggravation analysis in 
that respect is not warranted.  See 38 U.S.C.A. §§ 1111; 
38 C.F.R. § 3.304(b). 

When no preexisting condition is noted upon entry into 
service, if the government fails to rebut the presumption of 
soundness under Section 1111 by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service, the veteran's claim is one of service connection by 
direct incurrence.  Wagner, 370 F.3d at 1096.  Therefore, the 
Board will now address service connection based on in-service 
incurrence of a low back disorder.    

In this regard, STRs show treatment for low back pain in 
November 1966, April 1967, May 1967, June 1967, and August 
1967.  An April 1967 Naval Hospital record notes no previous 
trauma, but the veteran was engaging in heavy lifting during 
his service.  His diagnosis was lumbosacral strain.  
Interestingly, another April 1967 STR documents a possible 
diagnosis of sciatica and herniated nucleus pulposus, which 
are his current present-day diagnoses.  The veteran also 
asserts that he underwent physical therapy for his low back 
problems during service, but the RO was not able to secure 
these records.  See January 2001 personal statement.  
Regardless, the veteran is competent to report that he 
underwent physical therapy for low back pain during his 
military service.  Layno, 6 Vet. App. at 469.  See 38 C.F.R. 
§ 3.159(a)(2).  Overall, STRs provide some evidence in 
support of his claim.  

Post-service, with regard to continuity of symptomatology, 
private treatment records reveal that the veteran was again 
treated for low back pain in June 1973, only several years 
after discharge from service.  In addition, various private 
treatment records and Social Security Administration (SSA) 
records show that the veteran continued to be treated for low 
back problems in the 1970s, 1980s, and 1990s.  The veteran 
underwent five separate surgeries on his lower back in 1974, 
1991, 1992, 1994, and 2006.  It should be noted that there is 
some evidence the veteran sustained at least one intercurrent 
work-related injury.  However, all things considered, the 
post-service complaints reported by the veteran are 
sufficiently similar and close in time to the in-service 
complaints to demonstrate continuity, somewhat supportive of 
service connection for the disability.  38 C.F.R. § 3.303(b).    
  
Most importantly, there is at least some competent evidence 
of a nexus (etiological link) between the veteran's current 
DDD and his heavy lifting and reported low back pain during 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, in June 
2008, Dr. B.W., MD., from the Baptist Health Family Clinic 
opined that the veteran's low back problems were documented 
in his STRs, and at that time his symptoms were consistent 
with lumbar radiculopathy and sciatica.  His low back 
disorder continued to progress over the years, requiring 
multiple back surgeries.  Dr. B.W. added that it was "fairly 
clear" from the medical records that the onset of his 
problems began during his military service.  He clarified 
that had a lumbar myelogram been performed during service, it 
would have detected his current problems, but the technology 
was lacking in those days.  Moreover, yet another physician, 
Dr. W.B., MD., assessed in a July 2008 letter that based on 
the medical record, the veteran's low back problems began 
during his military service, but there was a lack of 
sensitive imaging to diagnose his current disorders during 
his period of military service.  Further, his symptoms have 
progressed over the years since discharge.  Dr. W.B. stated 
his belief "within a reasonable degree of medical 
certainty" that the veteran's chronic low back problems 
originated during his military service.  Therefore, some of 
the veteran's lay statements describing in-service and post-
service symptoms of a low back disorder are partially 
supported by later diagnoses of medical professionals.  
Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board 
finds these private medical opinions are entitled to great 
probative weight in support of the veteran's claim.   

Although the October 2004 VA examiner's conclusions were 
altogether different from those of the private physicians, 
his conclusions are based on a flawed underlying premise.  In 
particular, the VA examiner stated that the veteran was only 
treated for a "couple of weeks" for his low back disorder 
during service.  A review of the STRs, however, reveals that 
the veteran complained of intermittent low back pain for many 
months during service, as opposed to merely several weeks.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (a medical 
opinion based on an inaccurate factual premise has no 
probative value).  Furthermore, the Board is not required to 
accept a medical opinion that is unsupported by clinical 
findings.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
See generally Evans v. West, 12 Vet. App. 22 (1998) (when 
adequately explained, the Board is free to favor one medical 
opinion over another).  In short, the positive evidence of 
record in support of service connection based on in-service 
incurrence outweighs any negative evidence in this case.  

Certainly then, resolving all reasonable doubt in the 
veteran's favor, the evidence supports service connection for 
a low back disorder based on direct incurrence of this 
condition in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

       
ORDER

Service connection for a low back disorder is granted.  

REMAND

As discussed above, the Board has granted service connection 
for a low back disorder.  Any disability rating assigned for 
the service-connected low back disorder is inextricably 
intertwined with the TDIU determination.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, appellate 
consideration of the TDIU issue must be deferred pending the 
RO's assignment of an evaluation for a service-connected low 
back disorder.   

Accordingly, the case is REMANDED for the following action:

      Assign a disability rating for his 
now service-connected low back 
disorder, and then readjudicate the 
claim for a TDIU.  If the TDIU claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


